Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended such that the claimed methods require a modified CAR-T cells are knocked out for both HLA and TCR. 
Torikai et al. ("HLA and TCR knockout by zinc finger nucleases: toward "off-the-shelf" allogeneic t-cell therapy for CD19.sup.+ malignancies", Blood (ASH Annual Meeting Abstracts), 116: Abstract 3766, 19 November 2010) teaches “Cell therapy by infusion of T cells can reconstitute immunity to combat pathogens and malignancies.”  Torikai et al. also teach, “Thus, we eliminated HLA-A expression from CD19-specific CAR+ T cells and demonstrated that they (i) evade HLA-A-restricted lysis by T cell clones, and (ii) specifically lysed CD19+ tumor targets. Finally, to further improve this T  cell product and eliminate potential deleterious immune mediated recognition by the
endogenous T cell receptor (TCR) on allogeneic CAR+ T cells, we used ZFN pairs targeting the TCR α or the TCR β locus.”  Therefore, Torikai et al. suggest a method of teaching cancer malignancies by administering a CD19-specific CAR T-cell that has a double knockout of HLA-A and TCR genes.  However, the Torikai reference would be disqualified as prior art  under exception AIA  35 USC 102(b)(1)(A) because this reference was disclosed within the grace period of one year or less before the effective filing date of the claimed invention by the inventor or joint inventor (MPEP 2153.01(a)).  


    PNG
    media_image1.png
    647
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    620
    media_image2.png
    Greyscale


Accordingly, the examiner finds the applicant has overcome the prior art rejections in the last action and demonstrated non-obvious properties associated with the claimed invention.    Accordingly, the examiner finds the claimed inventions allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633